DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 04/23/2021 was entered.
Amended claims 1-24 are pending in the present application.
Applicant elected previously the encoded secretory polypeptide species aflibercept.
	Accordingly, amended claims 1-24 are examined on the merits herein with the elected species aflibercept.

Claim Rejections - 35 USC § 112 (Lack of Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Amended claims 1-8 and 10-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the This is a modified rejection necessitated by Applicant’s amendment.
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc).  Additionally, Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1117.  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1116.  
The instant claims encompass a non-naturally occurring polynucleotide cassette comprising in the 5’ to 3’ order of the following elements: (a)  a first enhancer region comprising a CMV sequence having at least 95% identity to SEQ ID NO: 1 (293 nts), (b) a promoter region comprising a sequence having at least 95% identity to SEQ ID NO: 4 (220 nts), (c) a 5’UTR region comprising in a 5’ to 3’ order a tripartite leader (TPL) sequence comprising a sequence having at least 95% identity to SEQ ID NO: 11 (318 nts), and an enhancer element from the adenovirus major late promoter (eMLP) sequence having at least 95% identity to SEQ ID NO: 12 (102 nts); an enhancer region comprising a sequence having at least 95% identity to SEQ ID NO: 13 (810 nts); and (f) a human growth hormone (HGH) polyadenylation site comprising a sequence having at least 95% identity to SEQ ID NO: 14 (202 nts); and wherein the first enhancer region (a), the promoter region (b) and the 5’UTR region (c) define a 5’ arm having a sequence  at least 85% identity (e.g., 90%, 95%, 98% or 100%) to SEQ ID NO: 47 (1,172 nts), and the second enhancer region (e) and the human HGH polyadenylation site (f) define a 3’ arm having a sequence at least 85% identity (e.g., 90%, 95%, 98% or 100%) to SEQ ID NO: 48 (1,043 nts); a recombinant virus comprising the same polynucleotide cassette, preferably a recombinant adeno-associated virus, and a pharmaceutical composition comprising the same recombinant adeno-associated virus.
Apart from disclosing the polynucleotide sequence of Cassette 11 comprising the following vector elements in the 5’ to 3’ order: the first CMV enhancer of SEQ ID NO: 1, the CMV promoter of SEQ ID NO: 4, the 5’UTR comprising the TPL sequence of SEQ ID NO: 11 and the eMLP sequence of SEQ ID NO: 12, a transgene of interest, the second enhancer of SEQ ID NO: 13, and the human HGH polyadenylation site of SEQ ID NO: 14 (see at least Table 2); the instant disclosure fails to provide sufficient written description for numerous variants of the polynucleotide sequence of Cassette 11 as claimed broadly.  For example, which modifications (e.g., substitutions, insertions, deletions or combinations thereof) at which specific amino acid residue(s) and/or specific amino acid sequence(s) that the first CMV enhancer having at least 95% identity to SEQ ID NO: 1 (modifications of up to 15 nucleotides anywhere in SEQ ID NO: 1), the CMV modifications of up to 11 nucleotides anywhere in SEQ ID NO: 4), the tripartite leader (TPL) sequence having at least 95% identity to SEQ ID NO: 11 (modifications of up to 16 nucleotides anywhere in SEQ ID NO: 11), the enhancer MLP element having at least 95% identity to SEQ ID NO: 12 (modifications of up to 5 nucleotides anywhere in SEQ ID NO: 12), the enhancer region having at least 95% identity to SEQ ID NO: 13 (modifications of up to 41 nucleotides anywhere in SEQ ID NO: 13) and the human HGH polyadenylation site having at least 95% identity to SEQ ID NO: 14 (modifications of up to 10 nucleotides anywhere in SEQ ID NO: 14) possess such that each of these vector elements still retains its respective functionality (e.g., enhancer activity and promoter activity)?  Similarly, which modifications (e.g., substitutions, insertions, deletions or combinations thereof) at which specific amino acid residue(s) and/or specific amino acid sequence(s) in the 5’ arm having at least 85%, 95% or 98% identity to SEQ ID NO: 47 (modifications of up to 176 nucleotides, 59 nucleotides and 23 nucleotides, respectively, anywhere in SEQ ID NO: 47) and in the 3’ arm having at least 85%, 95% or 98% identity to SEQ ID NO: 48 (modifications of up to 156 nucleotides, 52 nucleotides and 21 nucleotides, respectively, anywhere in SEQ ID NO: 48) possess such that each of the vector elements in the 5’ arm and the 3’ arm is still functional?  It is noting that SEQ ID NO: 47 is the 1172-nucleotide sequence which is much longer than the sum of the lengths of SEQ ID NO: 1 (293 nucleotides), SEQ ID NO: 4 (220 nucleotides), SEQ ID NO: 11 (318 nucleotides) and SEQ ID NO: 12 (102 nucleotides) which is 933 nucleotides, indicating or suggesting additional undescribed elements present in the 5’ arm of the polynucleotide cassette.  Similarly, SEQ ID NO: 48 be critically dependent on proper alignment and spacing/ distance of cis-DNA elements or domains for various promoters such as lung surfactant B promoter (Alam et al, Gene 282:103-111, 2002; IDS), lac promoter (Muller et al, J. Mol. Biol. 257:21-29, 1996; IDS) and rat rDNA promoter (Xie et al, Molecular and Cellular Biology 12:1266-1275, 1992, IDS).  Since the prior art at effective filing date of the present application failed to provide sufficient guidance for the aforementioned issues as evidenced at least by the teachings of Minshull et al (US 10,041,077), Hsieh (US 8,187,836), Minshull et al (US 9,428,767), Newgard et al (US 6,087,129) and Ivanova et al (US 7,371,542), it is incumbent upon the present application to do so.   The present application also fails to provide a representative number of species for a broad genus of a non-naturally occurring polynucleotide cassette, a recombinant AAV virus comprising the same cassette and a pharmaceutical composition comprising the same recombinant AAV as claimed broadly.
The claimed invention as a whole is not adequately described if the claims require essential or critical elements which are not adequately described in the specification and which are not conventional in the art as of Applicants’ filing date.  Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing, or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics, Inc., 48 USPQ2d 1641, 1646 (1998).  a representative number of species for a broad genus of a non-naturally occurring polynucleotide cassette, a recombinant AAV virus comprising the same cassette and a pharmaceutical composition comprising the same recombinant AAV as claimed broadly; and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a method of isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Response to Argument
Applicant’s arguments related to the above rejection in the Amendment filed on 04/23/2021 (pages 6-8) have been fully considered, but they are respectfully not found persuasive for the reasons discussed below. 
Applicant argued basically that Applicant has shown possession of the claimed genus as evidenced by the recited cis-regulatory element (CRE) sequences being “structural features common to the genus” and minor variants of which can be readily visualized by persons of skill in the art using standard sequencing and alignment tools, along with the predictability of visualizing or recognizing functional variants relative those 
First, the instant claims encompass a non-naturally occurring polynucleotide cassette comprising in 5’ to 3’ order variants of different functional regions (a)-(c) and (e)-(f) that have a sequence at least 95% identity to SEQ ID NO: 1, at least 95% identity to SEQ ID NO: 4, at least 95% identity to SEQ ID NO: 11 and at least 95% identity to SEQ ID NO: 12, at least 95% identity to SEQ ID NO: 13, and at least 95% identity to SEQ ID NO: 14, respectively; wherein the first enhancer region (a), the promoter region (b) and the 5’ UTR region (c) define a 5’ arm comprising a sequence having at least 85% identity to SEQ ID NO: 47; the second enhancer region (e) and the HGH polyadenylation site (f) define a 3’ arm comprising a sequence having at least 85% identity to SEQ ID NO: 48.
Second, as set forth in the above Lack of Written Description apart from disclosing the polynucleotide sequence of Cassette 11 comprising the following vector elements in the 5’ to 3’ order: the first CMV enhancer of SEQ ID NO: 1, the CMV promoter of SEQ ID NO: 4, the 5’UTR comprising the TPL sequence of SEQ ID NO: 11 and the eMLP sequence of SEQ ID NO: 12, a transgene of interest, the second enhancer of SEQ ID NO: 13, and the human HGH polyadenylation site of SEQ ID NO: 14 (see at least Table 2); the instant disclosure fails to provide sufficient written description for numerous variants of the polynucleotide sequence of Cassette 11 as encompassed by the instant claims.  Nor does the as-filed specification identity an essential core sequence for each of the recited regions (a)-(c) and (e)-(f).  The as-filed specification also fails to provide a representative number of species for a broad genus of a non-naturally occurring polynucleotide cassette, a recombinant AAV virus comprising the same cassette and a pharmaceutical composition comprising the same recombinant AAV as claimed broadly.  See the above modified rejection for more details.
Third, with respect to the Trindale article concerning the power of the PRECISE software package in the prediction of regulatory elements and Applicant’s stance that a person of skill in the art can use standard sequencing and alignment tools to visualize the variants encompassed by the instant claims, Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).  Adequate written description requires more than a mere statement that it is part of the invention and reference to a method of isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

up to 176 modifications in SEQ ID NO: 47 and up to 156 modifications in SEQ ID NO: 48, which are more than the sum of possible modifications allowed for elements (a)-(c) defining the 5’ arm (up to 47 modifications) or for elements (e)-(f) defining the 3’ arm (up to 51 modifications) in currently amended independent claim 1.  Similarly, dependent claims 19 and 21 recite “at least 95% identity to SEQ ID NO: 47” and “at least 95% identity to SEQ ID NO: 48”, respectively; and they encompass up to 59 modifications in SEQ ID NO: 47 and up to 52 modifications in SEQ ID NO: 48 which are more than the modifications allowed for elements (a)-(c) defining the 5’ arm (up to 47 modifications) and for elements (e)-(f) defining the 3’ arm (up to 51 modifications) in currently amended independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  This is a new ground of rejection necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Amended claims 1, 12-14 and 16-17 are still rejected under 35 U.S.C. 103 as being unpatentable over Minshull et al (US 10,041,077) in view of Hsieh (US 8,187,836), Minshull et al (US 9,428,767), Newgard et al (US 6,087,129) and Schaffer et al (US 9,193,956; IDS).
The instant claims are directed to a non-naturally occurring polynucleotide cassette comprising in the 5’ to 3’ order the elements (a)-(f) as recited in independent claim 1, wherein the first enhancer region (a), the promoter region (b) and the 5’UTR region (c) define a 5’ arm and the second enhancer region (e) and the human HGH polyadenylation site (f) define a 3’ arm; a recombinant virus comprising the same polynucleotide cassette, preferably a recombinant adeno-associated virus, and a pharmaceutical composition comprising the same recombinant adeno-associated virus.
Minshull et al (US 10,041,077) already disclosed polynucleotide vectors for high expression of heterologous genes, that can be used in a gene transfer system for various applications such as gene expression, gene therapy, insertional mutagenesis or gene discovery (see at least Abstract; sections titled “5.2.8 Gene transfer systems” and “5.2.9 Sequence elements in gene transfer system” on columns 25-29).  Minshull et al stated clearly “The gene transfer system may comprise any of the transposons or or it may comprise one or more polynucleotides that have other features that facilitate efficient gene transfer without the need for a transposase or transposon” (col. 25, lines 25-30), and “Where  a viral vector is used, the viral vector can include any of a variety of viral vectors known in the art including viral vectors selected from the group consisting of a retroviral vector, an adenovirus vector or an adeno-associated viral vector.  The gene transfer system may be formulated in a suitable manner as known in the art, or as a pharmaceutical composition or kit” (col. 25, line 63 continues to line 2 on col. 26).  In discussing a gene transfer vector comprising expression elements capable of driving high levels of gene expression in eukaryotic cells, Minshull et al taught that gene expression is regulated by different classes of elements, including enhancers, promoters, introns, RNA export elements, polyadenylation sequences and transcriptional terminators; particularly using a CMV enhancer having SEQ ID NO: 877 (293 nts) that is 100% identical to SEQ ID NO: 1 of the present application and an enhancer from the adenoviral major late protein enhancer of SEQ ID NO: 890 (102 nts) that is 100% identical to SEQ ID NO: 12 of the present application for expression in mammalian cells (col. 26, lines 48-63; and attached sequence searches below).  Minshull et al also taught the use of CMV promoter having SEQ ID NO: 912 (220 nts) that is 100% identical to SEQ ID NO: 4 of the present application (col. 27, lines 2-5; and attached sequence search below).  Minshull et al further taught that for the transfer of genes for expression in mammalian cells, one or more of an expression enhancer that enhances RNA export from the nucleus such as woodchuck hepatitis post-trancriptional regulatory element (WPRE) or hepatitis B virus post-transcriptional regulatory element (HPRE) and elements such as scaffold attachment region (SAR) sequences such as the SAR sequence of SEQ ID NO: 869 (810 nts) that is 100% identical to SEQ ID NO: 13 of the present application (col. 27, lines 55-65; attached sequence search below).  Minshull et al stated explicitly “These expression enhancing elements are particularly advantageous when placed 3’ of a sequence to be expressed.  We have determined that SAR sequences SEQ ID Nos 869-871 enhance expression of an open reading frame more when they are within the transcript than when they are after the polyadenylation signal” (col. 27, line 65 continues to line 3 on col. 28).
Minshull et al did not teach explicitly a polynucleotide cassette comprising the elements (a)-(f) in the 5’ to 3’ order as recited in independent claim 1, and a recombinant adeno-associated virus comprising the same polynucleotide cassette.
Before the effective filing date of the present application (03/17/2017), Hsieh already disclosed mammalian expression vectors for recombinant protein expression in mammalian cell culture, including the production of antibodies (Abstract; Summary of the Invention; col. 3, line 65 continues to line 8 on col. 4; col. 13, line 20 continues to line 62 on col. 16; Figures 1 and 8-10).  Hsieh taught the empty expression vector pHyb-C comprising the following elements in 5’ to 3’ order: (i) a CMV promoter, (ii) tripartite leader sequence (TPL), (iii) an adenovirus major late enhancer element (enh MLP), (iv) an open reading frame (ORF) of  a gene of interest to be inserted, and (v) a polyA signal (Fig. 1).  Hsieh et al also disclosed explicitly that often the polynucleotide segment containing the promoter would include the enhancer sequences as well; a gene of interest is operably linked to a nucleic acid sequence encoding a signal peptide to produce a secreted polypeptide; and exemplary polyA sequences include human BGH polyA (col. 13, lines 43-60; col. 14, lines 47-60).  Hsieh et al also disclosed the pHybC-mBR3-Fc vector and the pHybC-E7-hCk vector comprising all of the elements described for the above pHybC vector along with additional murine and human constant regions, respectively (Figures 8 and 10).  It is also interesting to note that the exemplary pHyb-C expression vector of SEQ ID NO: 1 (6,381 nts) contains the sequence of nucleotides 898-965 that is 100% identical to SEQ ID NO: 76 (TPL enhancer junction) of the present application (see attached sequence search).  
Additionally, Minshull et al (US 9,428,767) also disclosed polynucleotide vectors for high expression of heterologous genes, that can be used in a gene transfer system for various applications such as gene expression, gene therapy; with exemplary polynucleotide vectors containing configurations with improved expressing properties shown in Tables 6-18 (Abstract; sections titled “5.2.4 Gene transfer system” on cols. 34-37 and “5.2.6 Gene transfer vector components” on cols. 39-53).  Table 17 lists exemplary vector constructs, many of which contain a CMV enhancer upstream of the CMV promoter with some constructs contain the tripartite leader (TPL) component, including the TPL component of SEQ ID NO: 120 (318 nts) that is 100% identical to SEQ ID NO: 11 of the present application (Table 17 and SEQ ID NO: 120; attached sequence search below).
Moreover, before the effective filing date of the present application Newgard et al also taught methods for production of heterologous polypeptides using a variety recombinantly engineered secretory cell lines (Abstract and Summary of the Invention); and stated explicitly “Where a cDNA insert is employed, one will typically desire to include a polyadenylation signal to effect proper polyadenylation of the gene transcript…The inventors have employed the human Growth Hormone and SV40 polyadenylation signals in that they were convenient and known to function well” (col. 31, lines 19-30); and  “Efficient polyadenylation of transcribed messenger RNA is directed by the human growth hormone polyadenylation sequence” (col. 53, lines 26-28).  In the example for human growth hormone production, Newgard et al utilized the gene segment of SEQ ID NO: 9 (2086 nts) containing the sequence of nucleotides 1527-1729 that is 94.6% querry match or 99.5% local similar to SEQ ID NO: 14 (202 nts) of the present application (col. 76, lines 30-50; and attached sequence search). 
Furthermore, Schaffer et al already disclosed recombinant AAV virions with altered capsid proteins, including the AAV variant 7m8 capsid protein, wherein the AAV virions exhibit greater infectivity of retinal cells via intravitreal injection compared to wild-type AAV; and using these recombinant AAV virions to deliver a therapeutic gene product (e.g., interfering RNA, VEGF-specific and PDGF-specific aptamers, soluble VDGF receptor, a VEGF-binding antibody, a VEGF-binding antibody fragment, a soluble Flt polypeptide, endostatin, angiostatin) to treat an ocular disease (Abstract; Summary of the Invention; col. 3, lines 20-40; col. 17, lines 5-30; col. 20, lines 1-9, line 44 continues to line 6 on col 21; Examples 1-3; issued claims 1-25).
Accordingly, it would have been obvious for an ordinary skilled artisan to modify the teachings of Minshull et al (US 10,041,077) by also constructing a polynucleotide vector comprising an expression cassette with the following vector elements in the 5’ to 3’ order: the CMV enhancer of SEQ ID NO: 877, the CMV promoter of SEQ ID NO: 912, the TPL sequence of SEQ ID NO: 120, the adenoviral major late protein enhancer of SEQ 
An ordinary skilled artisan would have been motivated to carry out the above modifications because: (1) Hsieh already taught the expression vector pHyb-C comprising the following elements in 5’ to 3’ order: (i) a CMV promoter, (ii) tripartite leader sequence (TPL), (iii) an adenovirus major late enhancer element (enh MLP), (iv) an open reading frame (ORF) of  a gene of interest such as an encoded secretory polypeptide to be inserted, and (v) a polyA signal such as a human BGH polyA sequence for recombinant protein expression in mammalian cell culture; (2) Minshull et al (US 9,428,767) also disclosed polynucleotide vectors for high expression of heterologous genes; with exemplary polynucleotide vectors in Table 17 in which many constructs contain a CMV enhancer upstream of the CMV promoter with some constructs contain the tripartite leader (TPL) component, including the TPL component of SEQ ID NO: 120 (318 nts) that is 100% identical to SEQ ID NO: 11 of the present application; (3) Newgard et al taught that efficient polyadenylation of transcribed messenger RNA is directed by the human growth hormone polyadenylation sequence, including  the sequence of nucleotides 1527-1729 of SEQ ID NO: 9 that is 94.6% querry match or 99.5% local similar to SEQ ID NO: 14 (202 nts) of the present application; and (4) Schaffer et al already disclosed recombinant AAV virions with altered capsid proteins, including the AAV variant 7m8 capsid protein, wherein the AAV virions exhibit greater infectivity of retinal cells via intravitreal injection compared to wild-type AAV; and using these recombinant AAV virions to deliver a therapeutic gene product (e.g., interfering RNA, VEGF-specific and PDGF-specific aptamers, soluble VDGF receptor, a VEGF-binding antibody, a VEGF-binding antibody fragment, a soluble Flt polypeptide, endostatin, angiostatin) to treat an ocular disease in a mammal in need thereof.  Please also noting that the primary Minshull reference already taught explicitly that the SAR sequence of SEQ ID NO: 869 (810 nts) that is 100% identical to SEQ ID NO: 13 of the present application is particularly advantageous when placed 3’ of a sequence to be expressed and it enhances expression of an open reading frame more when it is within the transcript than when it is after the polyadenylation signal.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Minshull et al (US 10,041,077), Hsieh, Minshull et al (US 9,428,767), Newgard et al and Schaffer et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Argument

Applicant argued basically that cassette 11/C11 (Figures 1 and 11) was shown to have “unexpected” and “improved” properties relative to those in the art since C11 consistently showed the highest expression in all mammalian cell lines tested (paragraph [00182] of the specification), and about 50x-higher expression than the base CMV cassette in HEK293 cells (paragraph [00183]).  With respect to the subject matter of claims 12-14, the C11 cassette showed about 60x-higher expression than control in retinal explants (paragraph [00184]).  Applicant also argued that the Office relies on improper hindsight reasoning since none of the cited references provides any expectation of the C11 cassette’s consistent ability to drive high expression of secretory proteins as claimed relative to non-secretory proteins.  With respect to claims 12-14, Applicant argued that the combination of cited references provides no sound motivation to combine the C11 cassette with a rAAV vector, specifically one having the AAV variant 7m8 capsid, which was specifically designed to transduce retinal cells such as photoreceptor cells; however the combination of Minshull et al, Hsieh and Minshull et al II is entirely silent on expression of their cassette in retinal cells.  Applicant also referred the examiner to Figure 10 illustrating the inclusion and/or exclusion of certain structural features (e.g., eMLP, RNA export signal) can significantly impact expression in retinal cells; and therefore the cited references fail to provide a motivation to combine the C11 cassette with the AAV variant 7m8 capsid and reasonably expect to achieve high expression of a secretory protein in retinal cells.

Second, with respect to the “unexpected/improved” properties of the cassette C11 it should be noting that any unexpected result should be commensurate with the scope of the claims.  The examiner notes that “unexpected/improved” results were obtained with the C11 cassette in the form of a recombinant plasmid in which the C11 cassette positioned between the inverted terminal repeat (ITR) sequences of adeno-associated virus serotype 2 (paragraph [00175] and FIG. 11); and C11 cassette contains mammalian intron acceptor and full Kozak sequences positioned immediately after the eMLP sequence and a codon-optimized Aflibercept coding sequence (FIG. 11).  None of the claims under rejection requires the presence of a mammalian intron acceptor and full Kozak sequences and/or codon-optimized Aflibercept coding sequence; and the claims also encompass numerous variants of C11 cassette. It is also apparent that Applicant read the specification into the claims.
Third, as for Applicant’s implied impermissible hindsight reconstruction, Examiner would like to recite a paragraph from in re Oetiker, 977, F.2d 1443, 1448 (Fed. Cir. 1992).
"[T]here must be some teaching, reason, suggestion, or motivation found "in the prior art" or "in the prior art references" to make a combination to render an invention obvious within the meaning of 35 U.S.C. 103 (1998).  Similar language appear in a number of opinions and if taken literally would mean that an invention cannot be held to have been obvious unless something specific in a prior art reference would lead an inventor to combine the teachings therein with another piece of prior art.  This restrictive understanding of the concept of obviousness is clearly wrong….  While there must be some teaching, reason, suggestion, or motivation to combine existing elements to produce the claimed device, it is not necessary that the cited references or prior art specifically suggest making the combination….  In sum, it is off the mark for litigants to argue, as many do, 

Although the cited artisans do not specifically point out a motivation to in their disclosure, an ordinarily skilled artisan would have been able to identify the need for the combination of the teachings without the disclosure of the instant application.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In this instance, as set forth in the above 103 rejection it would have been obvious for an ordinary skilled artisan to modify the teachings of Minshull et al (US 10,041,077) by also constructing a polynucleotide vector comprising an expression cassette with the following vector elements in the 5’ to 3’ order: the CMV enhancer of SEQ ID NO: 877, the CMV promoter of SEQ ID NO: 912, the TPL sequence of SEQ ID NO: 120, the adenoviral major late protein enhancer of SEQ ID NO: 890, a heterologous gene encoding for a secretory polypeptide, the SAR sequence of SEQ ID NO: 869 and the human HGH polyadenylation sequence comprising nucleotides 1527-1729 of SEQ ID NO: 9 for high expression of the heterologous gene in mammalian cells, including in retinal cells of a mammal in need of treatment for an ocular disease in the form of a recombinant AAV virion with an AAV variant 7m8 capsid protein because: (1) Hsieh already taught the expression vector pHyb-C comprising the following elements in 5’ to 3’ order: (i) a CMV promoter, (ii) tripartite leader sequence (TPL), (iii) an adenovirus major late enhancer element (enh MLP), (iv) an open reading frame (ORF) of  a gene of interest such as an encoded secretory polypeptide to be inserted, and (v) a polyA signal such as a human BGH polyA sequence for recombinant protein expression in mammalian cell culture; (2) Minshull et al (US 9,428,767) also disclosed polynucleotide vectors for high expression of heterologous genes; with exemplary polynucleotide vectors in Table 17 in which many constructs contain a CMV enhancer upstream of the CMV promoter with some constructs contain the tripartite leader (TPL) component, including the TPL component of SEQ ID NO: 120 (318 nts) that is 100% identical to SEQ ID NO: 11 of the present application; (3) Newgard et al taught that efficient polyadenylation of transcribed messenger RNA is directed by the human growth hormone polyadenylation sequence, including  the sequence of nucleotides 1527-1729 of SEQ ID NO: 9 that is 94.6% querry match or 99.5% local similar to SEQ ID NO: 14 (202 nts) of the present application; and (4) Schaffer et al already disclosed recombinant AAV virions with altered capsid proteins, including the AAV variant 7m8 capsid protein, wherein the AAV virions exhibit greater infectivity of retinal cells via intravitreal injection compared to wild-type AAV; and using these recombinant AAV virions to deliver a therapeutic gene product (e.g., interfering RNA, VEGF-specific and PDGF-specific aptamers, soluble VDGF receptor, a VEGF-binding antibody, a VEGF-binding antibody fragment, a soluble Flt polypeptide, endostatin, angiostatin) to treat an ocular disease in a mammal in need thereof.  Please also noting that the primary Minshull reference already taught explicitly that the SAR sequence of SEQ ID NO: 869 (810 nts) that is 100% identical to SEQ ID NO: 13 of the present application is particularly advantageous when placed 3’ of a sequence to be expressed and it enhances expression of an open reading frame more when it is within the transcript than when it is after the polyadenylation signal.
Fourth, the combined teachings of Minshull et al, Hsieh, Minshull et al II, Newgard et al and Schaffer et al meet every limitation of the instant claims; and the instant claims are not necessarily limited to the 7m8-C11-CO.sFLT1 AAV virion shown in Figure 10 of the present application.  
Fifth, the standard under 35 U.S.C. 103 is a “reasonable” expectation of success.  At least both Minshull et al and Minshull et al II already disclosed polynucleotide vectors for high expression of heterologous genes in mammalian cells and Hsieh also disclosed mammalian expression vectors for recombinant protein expression in mammalian cell culture, including the production of secreted antibodies. 

Claims 10-11, 15 and 18 are still rejected under 35 U.S.C. 103 as being unpatentable over Minshull et al (US 10,041,077) in view of Hsieh (US 8,187,836), Minshull et al (US 9,428,767), Newgard et al (US 6,087,129) and Schaffer et al (US 9,193,956; IDS) as applied to claims 1, 12-14 and 16-17 above, and further in view of Stewart (Br. J. Ophthalmol. 96:1157-1158, 2012) and Harding et al (US 7,186,699).
The combined teachings of Minshull et al (US 10,041,077), Hsieh, Minshull et al (US 9,428,767), Newgard et al and Schaffer et al were presented above.  However, none of the cited references teaches specifically that the encoded secretory polypeptide is aflibercept (elected species).
Before the effective filing date of the present application (03/17/2017), Stewart disclosed that aflibercept (VEGF Trap-eye) which possesses the second Ig domain of the VEGFR-1 receptor and the third Ig domain of the VEGFR-2 receptor fused to the Fc segment of a human IgG backbone is the new anti-VEGF drug for the treatment of subfoveal choroidal neovascularization due to age-related macular degeneration (AMD) (page 1157, first column, second paragraph; page 1158, paragraph bridging second and third columns).
Additionally, Harding et al already disclosed a cancer therapeutic composition comprising a recombinant AAV encoding a VEGF-TRAP consisting of domain 2 of VEGFR1 fused to VEGFR2 domain 3 followed by an IgG1Fc region for receptor dimerization (aflibercept), along with the addition of the signal sequence of VEGFR1 to the N-terminus for secretion (Abstract; Summary of the Invention; particularly Example 8; and issued claims 1-15).
Accordingly, it would have been obvious before the effective filing date of the present application for an ordinary skilled in the art to further modify the combined teachings of Minshull et al (US 10,041,077), Hsieh, Minshull et al (US 9,428,767), Newgard et al and Schaffer et al by also selecting aflibercept as a secretory therapeutic polypeptide for treating an ocular disease, in light of the teachings of Stewart and Harding et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modification because Stewart already disclosed that aflibercept (VEGF Trap-eye) is the new anti-VEGF drug for AMD treatment, while Harding et al also taught a cancer therapeutic composition comprising a recombinant AAV encoding a VEGF-TRAP consisting of domain 2 of VEGFR1 fused to VEGFR2 domain 3 followed by an IgG1Fc region for receptor dimerization (aflibercept).

Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Argument
Applicant’s arguments related to the above 103 rejection in the Amendment filed on 04/23/2021 (page 10) have been fully considered, but they are respectfully not found persuasive for the reason discussed below. 
Applicant argued basically that neither Stewart nor Harding remedy the deficiencies in the combination of Minshull et al, Hsieh, Minshull et al II, Newgard et al and Schaffer et al, particularly meaningful guidance in designing the C11 cassette to drive high expression of secretory protein, and particularly in retinal cells.
Please refer to the examiner’s same responses to Applicant’s arguments related to the deficiencies in the combination of Minshull et al, Hsieh, Minshull et al II, Newgard et al and Schaffer et al in the rejection for claims 1, 12-14 and 16-17 above.  Stewart and Harding references were cited to supplement the combined teachings of Minshull et al, Hsieh, Minshull et al II, Newgard et al and Schaffer et al for the limitation of aflibercept as a secretory polypeptide.

2 is still rejected under 35 U.S.C. 103 as being unpatentable over Minshull et al (US 10,041,077) in view of Hsieh (US 8,187,836), Minshull et al (US 9,428,767), Newgard et al (US 6,087,129) and Schaffer et al (US 9,193,956; IDS) as applied to claims 1, 12-14 and 16-17 above, and further in view of Ivanova et al (US 7,371,542).
The combined teachings of Minshull et al (US 10,041,077), Hsieh, Minshull et al (US 9,428,767), Newgard et al and Schaffer et al were presented above.  However, none of the cited references teaches specifically that the polynucleotide cassette does not comprise an RNA export signal (e.g., WPRE RNA export sequence or HPRE RNA export sequence).
Before the effective filing date of the present application (03/17/2017), Ivanova et al already taught successfully a vector comprising at least one gene of interest, at least one scaffold/matrix attached region (S/MAR), at least one origin of replication, and at least one replication initiation factor for high level expression of the gene of interest (Abstract; Brief Summary of the Invention; Fig. 1B and Figs. 2-3).  Invanova et al also noted that in order to increase expression retroviral vectors stably integrated in transduced resting cells have a chromosomal scaffold/matrix attached regions (S/MAR) element derived from human INF-beta gene (col. 2, lines 1-5).
Accordingly, it would have been obvious before the effective filing date of the present application for an ordinary skilled in the art to further modify the combined teachings of Minshull et al (US 10,041,077), Hsieh, Minshull et al (US 9,428,767), Newgard et al and Schaffer et al by also constructing a polynucleotide cassette having the scaffold attachment region (SAR) sequence of SEQ ID NOL 869 in the absence of an RNA export signal such as woodchuck hepatitis post-trancriptional regulatory element 
An ordinary skilled artisan would have been motivated to carry out the above modification because Ivanova et al already disclosed that an episomal replicating expression vector and a retroviral vector, with each comprising a scaffold/matrix attached region (S/MAR) is capable for high level expression of a gene of interest.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Minshull et al (US 10,041,077), Hsieh, Minshull et al (US 9,428,767), Newgard et al, Schaffer et al and Ivanova et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Argument
Applicant’s arguments related to the above 103 rejection in the Amendment filed on 04/23/2021 (pages 10-11) have been fully considered, but they are respectfully not found persuasive for the reason discussed below. 
Once again, Applicant argued basically that Ivanova et al fails to remedy the deficiencies in the combination of Minshull et al, Hsieh, Minshull et al II, Newgard et al and Schaffer et al, particularly meaningful guidance in designing the C11 cassette to drive high expression of secretory protein, and particularly in retinal cells, let alone without an RNA export signal.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 12-14, 15-17 and 19-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 11-12, 21-24, 26-28 and 30 of copending Application No. 16/494,203 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because a non-naturally occurring polynucleotide cassette for enhanced expression of a transgene in a mammalian cell in claims 1, 9, 11-12, 21-24, 26-28 and 30, particularly the polynucleotide cassette in claims 11-12; a recombinant virus comprising the same polynucleotide cassette; and a pharmaceutical composition comprising the same recombinant virus in copending Application No. 16/494,203 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 10-11, 15 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 11-12, 21-24, 26-28 and 30 copending Application No. 16/494,203 (reference application) in view of Stewart (Br. J. Ophthalmol. 96:1157-1158, 2012) and Harding et al (US 7,186,699).
The claims of the present application differ from claims 1, 9, 11-12, 21-24, 26-28 and 30 copending Application No. 16/494,203 in reciting specifically that the secretory polypeptide is aflibercept.
Before the effective filing date of the present application (03/17/2017), Stewart already disclosed that aflibercept (VEGF Trap-eye) which possesses the second Ig domain of the VEGFR-1 receptor and the third Ig domain of the VEGFR-2 receptor fused to the Fc segment of a human IgG backbone is the new anti-VEGF drug for the treatment of subfoveal choroidal neovascularization due to age-related macular degeneration (AMD) (page 1157, first column, second paragraph; page 1158, paragraph bridging second and third columns).
Additionally, Harding et al already disclosed a cancer therapeutic composition comprising a recombinant AAV encoding a VEGF-TRAP consisting of domain 2 of VEGFR1 fused to VEGFR2 domain 3 followed by an IgG1Fc region for receptor dimerization (aflibercept), along with the addition of the signal sequence of VEGFR1 to the N-terminus for secretion (Abstract; Summary of the Invention; particularly Example 8; and issued claims 1-15).
Accordingly, it would have been obvious for an ordinary skilled artisan to also select an encoded aflibercept as a secretory anti-angiogenic polypeptide for the polynucleotide cassette, recombinant AAV and pharmaceutical composition in claims 1, 9, 11-12, 21-24, 26-28 and 30 of copending Application No. 16/494,203 to treat an ocular disease, in light of the teachings of Stewart and Harding et al as set forth above with a reasonable expectation of success.
An ordinary skilled artisan would have been motivated to carry out the above modifications because Stewart already disclosed that aflibercept (VEGF Trap-eye) is the new anti-VEGF drug for AMD treatment, while Harding et al also taught a cancer therapeutic composition comprising a recombinant AAV encoding a VEGF-TRAP consisting of domain 2 of VEGFR1 fused to VEGFR2 domain 3 followed by an IgG1Fc region for receptor dimerization (aflibercept).
This is a provisional nonstatutory double patenting rejection.

Response to Argument
Applicant’s arguments related to the above provisional double patenting rejections in the Amendment filed on 04/23/2021 (page 11) have been fully considered, but they are respectfully not found persuasive for the reason discussed below. 
Applicant argued basically that the polynucleotide cassette in U.S. Application No. 16/494,203 has meaningfully-different structural and functional features relative to the 
	Applicant apparently misread the non-naturally occurring polynucleotide cassette for enhanced expression of a transgene in a mammalian cell in claims 1, 9, 11-12, 21-24, 26-28 and 30 of copending Application No. 16/494,203 (reference application), which polynucleotide cassette does not comprise a chimeric intron sequence and an SV40 polyA sequence.  It is the reference cassette comprising a chimeric intron sequence and an SV40 polyA sequence that is used for comparison with the polynucleotide cassette being claimed in claims 1, 9, 11-12, 21-24, 26-28 and 30 of copending Application No. 16/494,203.

Conclusions
 	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting SPE, James Schultz, may be reached at (571) 272-0763.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633
Sequence 877; Patent No. 10041077

  Query Match             100.0%;  Score 293;  DB 1;  Length 293;
  Best Local Similarity   100.0%;  
  Matches  293;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ACTTACGGTAAATGGCCCGCCTGGCTGACCGCCCAACGACCCCCGCCCATTGACGTCAAT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ACTTACGGTAAATGGCCCGCCTGGCTGACCGCCCAACGACCCCCGCCCATTGACGTCAAT 60

Qy         61 AATGACGTATGTTCCCATAGTAACGCCAATAGGGACTTTCCATTGACGTCAATGGGTGGA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AATGACGTATGTTCCCATAGTAACGCCAATAGGGACTTTCCATTGACGTCAATGGGTGGA 120

Qy        121 GTATTTACGGTAAACTGCCCACTTGGCAGTACATCAAGTGTATCATATGCCAAGTCCGCC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GTATTTACGGTAAACTGCCCACTTGGCAGTACATCAAGTGTATCATATGCCAAGTCCGCC 180

Qy        181 CCCTATTGACGTCAATGACGGTAAATGGCCCGCCTGGCATTATGCCCAGTACATGACCTT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 CCCTATTGACGTCAATGACGGTAAATGGCCCGCCTGGCATTATGCCCAGTACATGACCTT 240

Qy        241 ACGGGACTTTCCTACTTGGCAGTACATCTACGTATTAGTCATCGCTATTACCA 293
              |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 ACGGGACTTTCCTACTTGGCAGTACATCTACGTATTAGTCATCGCTATTACCA 293
                                                  



Sequence 9; Patent No. 6087129

  Query Match             94.6%;  Score 191;  DB 7;  Length 2086;
  Best Local Similarity   99.5%;  
  Matches  202;  Conservative    0;  Mismatches    0;  Indels    1;  Gaps    1;

Qy          1 CTGCCCGGGTGGCATCCCTGTGACCCCTCCCCAGTGCCTCTCCTGGCCCTGGAAGTTGCC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1527 CTGCCCGGGTGGCATCCCTGTGACCCCTCCCCAGTGCCTCTCCTGGCCCTGGAAGTTGCC 1586

Qy         61 ACTCCAGTGCCCACCAGCCTTGTCCTAATAAAATTAAGTTGCATCATTTTGTCTGACTAG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1587 ACTCCAGTGCCCACCAGCCTTGTCCTAATAAAATTAAGTTGCATCATTTTGTCTGACTAG 1646

Qy        121 GTGTCCTTCTATAATATTATGGGGTGGAGGGGGGTGGTATGGAGCAAGGGGCCCAAGTTG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1647 GTGTCCTTCTATAATATTATGGGGTGGAGGGGGGTGGTATGGAGCAAGGGGCCCAAGTTG 1706

Qy        181 GGAAGA-AACCTGTAGGGCCTGC 202
              |||||| ||||||||||||||||
Db       1707 GGAAGACAACCTGTAGGGCCTGC 1729 
Sequence 912; Patent No. 10041077


  Query Match             100.0%;  Score 220;  DB 1;  Length 220;
  Best Local Similarity   100.0%;  
  Matches  220;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TGCTGATGCGGTTTTGGCAGTACACCAATGGGCGTGGATAGCGGTTTGACTCACGGGGAT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 TGCTGATGCGGTTTTGGCAGTACACCAATGGGCGTGGATAGCGGTTTGACTCACGGGGAT 60

Qy         61 TTCCAAGTCTCCACCCCATTGACGTCAATGGGAGTTTGTTTTGGCACCAAAATCAACGGG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TTCCAAGTCTCCACCCCATTGACGTCAATGGGAGTTTGTTTTGGCACCAAAATCAACGGG 120

Qy        121 ACTTTCCAAAATGTCGTAATAACCCCGCCCCGTTGACGCAAATGGGCGGTAGGCGTGTAC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ACTTTCCAAAATGTCGTAATAACCCCGCCCCGTTGACGCAAATGGGCGGTAGGCGTGTAC 180

Qy        181 GGTGGGAGGTCTATATAAGCAGAGCTCGTTTAGTGAACCG 220
              ||||||||||||||||||||||||||||||||||||||||
Db        181 GGTGGGAGGTCTATATAAGCAGAGCTCGTTTAGTGAACCG 220

           




Sequence 890; Patent No. 10041077


  Query Match             100.0%;  Score 102;  DB 1;  Length 102;
  Best Local Similarity   100.0%;  
  Matches  102;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CCAGCTGTTGGGGTGAGTACTCCCTCTCAAAAGCGGGCATTACTTCTGCGCTAAGATTGT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 CCAGCTGTTGGGGTGAGTACTCCCTCTCAAAAGCGGGCATTACTTCTGCGCTAAGATTGT 60

Qy         61 CAGTTTCCAAAAACGAGGAGGATTTGATATTCACCTGGCCCG 102
              ||||||||||||||||||||||||||||||||||||||||||
Db         61 CAGTTTCCAAAAACGAGGAGGATTTGATATTCACCTGGCCCG 102

            


Sequence 869; Patent No. 10041077


  Query Match             100.0%;  Score 810;  DB 1;  Length 810;
  Best Local Similarity   100.0%;  
  Matches  810;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CTGTTCTCATCACATCATATCAAGGTTATATACCATCAATATTGCCACAGATGTTACTTA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 CTGTTCTCATCACATCATATCAAGGTTATATACCATCAATATTGCCACAGATGTTACTTA 60

Qy         61 GCCTTTTAATATTTCTCTAATTTAGTGTATATGCAATGATAGTTCTCTGATTTCTGAGAT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GCCTTTTAATATTTCTCTAATTTAGTGTATATGCAATGATAGTTCTCTGATTTCTGAGAT 120

Qy        121 TGAGTTTCTCATGTGTAATGATTATTTAGAGTTTCTCTTTCATCTGTTCAAATTTTTGTC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TGAGTTTCTCATGTGTAATGATTATTTAGAGTTTCTCTTTCATCTGTTCAAATTTTTGTC 180

Qy        181 TAGTTTTATTTTTTACTGATTTGTAAGACTTCTTTTTATAATCTGCATATTACAATTCTC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TAGTTTTATTTTTTACTGATTTGTAAGACTTCTTTTTATAATCTGCATATTACAATTCTC 240

Qy        241 TTTACTGGGGTGTTGCAAATATTTTCTGTCATTCTATGGCCTGACTTTTCTTAATGGTTT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 TTTACTGGGGTGTTGCAAATATTTTCTGTCATTCTATGGCCTGACTTTTCTTAATGGTTT 300

Qy        301 TTTAATTTTAAAAATAAGTCTTAATATTCATGCAATCTAATTAACAATCTTTTCTTTGTG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 TTTAATTTTAAAAATAAGTCTTAATATTCATGCAATCTAATTAACAATCTTTTCTTTGTG 360

Qy        361 GTTAGGACTTTGAGTCATAAGAAATTTTTCTCTACACTGAAGTCATGATGGCATGCTTCT 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 GTTAGGACTTTGAGTCATAAGAAATTTTTCTCTACACTGAAGTCATGATGGCATGCTTCT 420

Qy        421 ATATTATTTTCTAAAAGATTTAAAGTTTTGCCTTCTCCATTTAGACTTATAATTCACTGG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 ATATTATTTTCTAAAAGATTTAAAGTTTTGCCTTCTCCATTTAGACTTATAATTCACTGG 480

Qy        481 AATTTTTTTGTGTGTATGGTATGACATATGGGTTCCCTTTTATTTTTTACATATAAATAT 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 AATTTTTTTGTGTGTATGGTATGACATATGGGTTCCCTTTTATTTTTTACATATAAATAT 540

Qy        541 ATTTCCCTGTTTTTCTAAAAAAGAAAAAGATCATCATTTTCCCATTGTAAAATGCCATAT 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 ATTTCCCTGTTTTTCTAAAAAAGAAAAAGATCATCATTTTCCCATTGTAAAATGCCATAT 600

Qy        601 TTTTTTCATAGGTCACTTACATATATCAATGGGTCTGTTTCTGAGCTCTACTCTATTTTA 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 TTTTTTCATAGGTCACTTACATATATCAATGGGTCTGTTTCTGAGCTCTACTCTATTTTA 660

Qy        661 TCAGCCTCACTGTCTATCCCCACACATCTCATGCTTTGCTCTAAATCTTGATATTTAGTG 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 TCAGCCTCACTGTCTATCCCCACACATCTCATGCTTTGCTCTAAATCTTGATATTTAGTG 720

Qy        721 GAACATTCTTTCCCATTTTGTTCTACAAGAATATTTTTGTTATTGTCTTTGGGCTTTCTA 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 GAACATTCTTTCCCATTTTGTTCTACAAGAATATTTTTGTTATTGTCTTTGGGCTTTCTA 780

Qy        781 TATACATTTTGAAATGAGGTTGACAAGTTA 810
              ||||||||||||||||||||||||||||||
Db        781 TATACATTTTGAAATGAGGTTGACAAGTTA 810
             
Sequence 1; Patent No. 8187836


  Query Match             100.0%;  Score 68;  DB 20;  Length 6381;
  Best Local Similarity   100.0%;  
  Matches   68;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AGGCGGTCTTGAGACGGCGGATGGTCGAGGTGAGGTGTGGCAGGCTTGAGATCCAGCTGT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        898 AGGCGGTCTTGAGACGGCGGATGGTCGAGGTGAGGTGTGGCAGGCTTGAGATCCAGCTGT 957

Qy         61 TGGGGTGA 68
              ||||||||
Db        958 TGGGGTGA 965     




Sequence 120; Patent No. 9428767

  Query Match             100.0%;  Score 318;  DB 27;  Length 318;
  Best Local Similarity   100.0%;  
  Matches  318;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CTCACTCTCTTCCGCATCGCTGTCTGCGAGGGCCAGCTGTTGGGCTCGCGGTTGAGGACA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 CTCACTCTCTTCCGCATCGCTGTCTGCGAGGGCCAGCTGTTGGGCTCGCGGTTGAGGACA 60

Qy         61 AACTCTTCGCGGTCTTTCCAGTACTCTTGGATCGGAAACCCGTCGGCCTCCGAACGGTAC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AACTCTTCGCGGTCTTTCCAGTACTCTTGGATCGGAAACCCGTCGGCCTCCGAACGGTAC 120

Qy        121 TCCGCCACCGAGGGACCTGAGCGAGTCCGCATCGACCGGATCGGAAAACCTCTCGAGAAA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TCCGCCACCGAGGGACCTGAGCGAGTCCGCATCGACCGGATCGGAAAACCTCTCGAGAAA 180

Qy        181 GGCGTCTAACCAGTCACAGTCGCAAGGTAGGCTGAGCACCGTGGCGGGCGGCAGCGGGTG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GGCGTCTAACCAGTCACAGTCGCAAGGTAGGCTGAGCACCGTGGCGGGCGGCAGCGGGTG 240

Qy        241 GCGGTCGGGGTTGTTTCTGGCGGAGGTGCTGCTGATGATGTAATTAAAGTAGGCGGTCTT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GCGGTCGGGGTTGTTTCTGGCGGAGGTGCTGCTGATGATGTAATTAAAGTAGGCGGTCTT 300

Qy        301 GAGACGGCGGATGGTCGA 318
              ||||||||||||||||||
Db        301 GAGACGGCGGATGGTCGA 318